Citation Nr: 1540287	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee on an extraschedular basis.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953. 

This matter come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision, by the Newark, New Jersey, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.  He perfected a timely appeal to that decision. 

In September 2013, the Board remanded the claim for further evidentiary development.  

In a February 2014 decision, the Board denied a rating in excess of 10 percent for degenerative arthritis of the left knee.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Memorandum Decision, setting aside the February 2014 Board decision and remanding the matter for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2014).  38 U.S.C.A. § 7107(a) (2)  (West 2014).

The issues of entitlement to entitlement to an increased rating for degenerative joint disease of the left knee on an extraschedular basis and TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The degenerative joint disease of the left knee is exhibited by limitation of flexion to 80 degrees (where pain begins) and extension to 0 degrees.

2.  The Veteran does not have instability or subluxation of the left knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, 

such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in September 2010 from the RO to the Veteran that was issued prior to the RO decision in September 2011.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Accordingly, the requirements the Court set out in Pelegrini have been satisfied. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  

Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below 

will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Currently, the Veteran is assigned a 10 percent rating for arthritis in the left knee under Diagnostic Code 5003 for arthritis, degenerative.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Facts and Analysis

By a Decision Review Officer's decision, dated in August 2007, the RO granted service connection for degenerative joint disease of the left knee, evaluated as 10 percent disabling, effective June 30, 2005. 

The Veteran's claim for an increased rating for degenerative joint disease of the left knee (VA Form 21-526b) was received in August 2010.  The Veteran was afforded a VA examination in October 2010.  At that time, he complained that the left knee pain had become worse.  He stated that he has constant left knee pain, which is aggravated by walking.  There was no swelling of the knee.  He denied that the left knee locked or buckled.  The Veteran brought recent knee films, which revealed severe degenerative joint disease in both knees worse on the left side.  On examination, the examiner noted that the Veteran's gait was slightly deviated to the right side with assistance of a straight cane.  The examiner also noted that the left knee demonstrated no gross deformity.  No joint effusion was noted.  He had positive medial and lateral joint line tenderness.  Range of motion was from 0 degrees to 120 degrees, associated with pain throughout the range of motion. Following 3 repetitive range of motion, the pain was mildly increased, but range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer and Lachman tests were negative.  McMurray test was negative.  The pertinent diagnosis was bilateral severe knee osteoarthritis which has increased in severity since the last examination. 

Submitted in support of the Veteran's claim was a private treatment report from Dr. Michael L. Gross, dated in October 2010, indicating that the Veteran was seen for complaint of bilateral knee pain left worse than right.  The Veteran reported that he was unable to walk one block without pain.  He could not climb stairs.  He was unable to perform activities of daily living such as dressing, grooming, putting on his shoes and socks, etc.  It was noted that the Veteran takes pain medication regularly and he ambulates with the assistance of a cane.  On examination, it was noted that he walked with an antalgic quadriceps sparing gait.  He had valgus deformity on the right and neutral alignment on the left.  He had soft tissue swelling and effusion in both knees with painful range of motion and crepitus.  X-ray study of the left knee revealed moderate to severe osteoarthritis with neutral alignment.  The impression was moderate to severe osteoarthritis, bilateral knees with significant lifestyle impact. 

The record indicates that the Veteran was seen in February 2012 for complaints of bilateral knee pain.  He reported constant pain in the anterior knee with buckling.  A physical examination revealed tenderness to palpation over the medial and lateral joint lines and crepitus.  There was no effusion.  Range of motion in the left knee was from 0 degrees to 100 degrees.  Sensation was intact and motor function was full at 5/5.  It was noted that braces were applied and the Veteran attended physical therapy.  Testing of the ligaments revealed no laxity and good end points.  

Received in September 2013 were VA progress notes dated form March 2007 to September 2013.  These records show that the Veteran received physical therapy treatment for osteoarthritis of the knees; these records indicate that the goal of the treatment is to decrease pain, increase flexibility, and increase strength in the knees.  On June 25, 2012, it was noted that the Veteran was wearing knee braces; the therapy session went well.  A physical therapy note, dated July 2, 2012, reported that the session went well without any complaints. 

The Veteran was afforded another VA examination in October 2013.  He complained of chronic left knee pain which had worsened, aggravated by walking. There was swelling of the left knee and buckling.  Range of motion in the left knee was from 0 to 110 degrees; it was noted that painful motion begins at 80 degrees. He had no objective evidence of painful motion with extension.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Post repetitive testing motion was unchanged.  The examiner noted that the Veteran had functional loss, manifested by pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing or weight bearing.  The Veteran had tenderness to palpation in the left knee.  Muscle strength testing was 5/5.  Lachman's test was normal; the posterior drawer test was normal, and medial lateral instability testing was normal.  It was noted that the Veteran used a cane on a daily basis inside and outside the home and he occasionally used braces when he was going to be walking long distances.  There was no evidence of subluxation.  X-ray study of the left knee revealed moderate medial and lateral compartment narrowing with minimal effusion.  The impression was moderate to severe degenerative changes, right slightly greater than the left.  The examiner stated that the left knee disability impacted the Veteran's ability to work.  He also noted that, during flare-ups, with repetitive motion and use, there is no additional loss of joint function due to pain, fatigue, lack of endurance with repetitive motion and use of bilateral knees. 

Based on the evidence of record, the Board finds that an increased evaluation for degenerative joint disease of the left knee is not warranted.  The 10 percent rating contemplates the presence of periarticular pathology productive of pain with full motion in the left knee.  The evaluation would also contemplate the functional equivalent of limitation of flexion to 45 degrees.  As indicated above, in order to warrant a higher evaluation of 20 percent, the Veteran's left knee would have to demonstrate actual limitation of flexion or the functional equivalent of limitation of flexion to 30 degrees.  However, nothing in the lay or medical evidence reflects functional limitation of flexion to 30 degrees.  Significantly, the medical evidence demonstrates that on the occasion of the VA examination in October 2010, active range of motion in the left knee was from 0 degrees of extension to 120 degrees of flexion.  In October 2013, range of motion was reported to be from 0 degrees of extension to 80 degrees of flexion (when pain began and further flexion to 110 degrees).  No additional limitation of motion was demonstrated after repetitive motion.  As such, the lay and medical evidence establish that the remaining functional use is greater than 30 degrees of flexion.  Therefore, the Board finds that an increased evaluation based on functional limitation of flexion is not warranted. 

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca.  As noted above, during the October 2010 VA examination, while the examiner noted objective evidence of painful motion, there was no additional loss of motion on repetitive use.  Similarly, in October 2013, while the examiner noted objective evidence of pain with active motion on the left side, there were no additional limitations with consideration of painful motion after repetitive testing.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 80 (1997). Rather, the probative evidence, including lay evidence, establishes that the Veteran retains functional use of flexion better than 45 degrees.  As such, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted. 

As noted above, a knee disability may be also rated under the criteria for limitation of extension and recurrent subluxation or lateral instability, in addition to limitation of flexion.  The evidence of record consistently shows that the Veteran was able to extend his left knee to 0 degrees.  Furthermore, the evidence shows that his left knee extension was not functionally limited by pain, fatigue, repetition, incoordination, or lack of endurance.  Therefore, a separate, compensable evaluation is not warranted under Diagnostic Code 5261. 

The Board has considered the Veteran's lay reports of experiencing instability in his left knee.  He is credible to report instability but the Board does not find his self-report reliable.  The Veteran has been seen for numerous outpatient treatments and has been seen by a private examiner; there have been no findings of subluxation or instability on objective testing.   The 2010 and 2013 examinations showed no instability, even upon specific instability testing.  Instability and subluxation of the joint are discernable on medical testing.  The physician who conducted the 2013 VA examination indicated that joint stability tests of the left knee, including Lachman and Posterior drawer testing were negative.  Testing for medial lateral instability was negative.  The examiner reviewed the claims file and concluded that there was not evidence or history of recurrent patellar subluxation/dislocation.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the left knee.  In essence, the Board finds the consistent clinical findings by competent health care providers to be more probative and convincing than the Veteran's lay reports of instability, which the Board does not find convincing or credible.   

It has been pointed out that the rating for left knee degenerative joint disease was initially assigned under Diagnostic Code 5257.  The Board finds that this was in error; there was no indication then or now that the left knee disability was instability or subluxation and in fact the service-connected disability of degenerative joint disease would have been more appropriately rated (as it is now) for arthritis with limitation of motion.  

Thus, competent lay evidence of the Veteran's feeling that he has instability in his left knee is outweighed by competent and convincing medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Other potentially applicable diagnostic codes that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), and 5262 (nonunion or malunion of tibia and fibula).  There is no current evidence of ankylosis of the knee, dislocated semilunar cartilage, or nonunion or malunion of tibia and fibula.  Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for left knee degenerative joint disease.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating in excess of 10 percent for degenerative arthritis of the left knee is denied.


REMAND

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The record suggests the Veteran may be unemployable due to his service-connected left knee disability.  More specifically, the most recent VA examination in 2013 suggested that the Veteran's ability to work has been impacted by his left knee disability and additionally an August 2015 statement from the Veteran's attorney claims that the Veteran is unemployable.  Thus, the record suggests an exceptional or unusual disability picture in terms of interference with employment, per the Veteran's representative's statements.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

In May 2009, the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free- standing claim which must be pled with specificity).  Thus, this issue must be remanded for further development by the originating agency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Provide the Veteran with an application for TDIU.  This application should be completed with necessary information about employment history and his education level.  The appropriate VCAA notice regarding a claim of entitlement to a TDIU should be afforded the Veteran.  The AOJ should undertake any additional development necessary to fairly and fully adjudicate the claim.

2.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for a left knee disability in accordance with 38 C.F.R. § 3.321(b) and a TDIU pursuant to 38 C.F.R. § 4.16(b), if applicable.

3.  Then, the originating agency should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


